—Judgment, Supreme Court, New York County, entered December 29, 1977, in plaintiffs favor for $9,650 plus interest and costs unanimously modified, on the law and the facts, to reduce the principal amount thereof to $4,750 plus interest and costs and otherwise affirmed, without costs or disbursements. Considering the nature of the services and their necessity, the standing of counsel, the time expended by him and his staff, the difficulties or lack thereof encountered in the matrimonial litigation and all other relevant circumstances adduced at the hearing, we find that $6,900 is the appropriate value for plaintiffs legal services. Plaintiff is also entitled to $100 in disbursements but must credit defendant with the $2,250 that plaintiff previously received. Concur — Kupferman, J. P., Birns, Silverman, Fein and Lane, JJ.